Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) in view of Shimada et al. (US 2013/0107958 A1) (hereinafter Shimada).

Regarding claim 1, Takehara discloses a method of processing video data in a video encoding or decoding system [Paragraph [0003], processing targets blocks], comprising: 
receiving input data associated with a current block in a current video picture [Paragraph [0172]-[0175], Combined motion information decision unit 121 derives picture signal received from terminal 12 and 14-15]; 
generating a motion compensated predictor for the current block according to one candidate selected from a first candidate list [Paragraph [0178]-[0180], Vector predictor decision unit 131 selects optimum vector predictor]; 
generating a second predictor for the current block [Paragraph [0156]-[0160], selection of second motion predictor from list of candidate motion predictors]; 
generating a final predictor for the current block by combining the motion compensated predictor and the second predictor [Paragraph [0172]-[0178], The video encoder computes a combined prediction based on first and second sets of pixels that are obtained using the first and second motion predictors, respectively]; and 
encoding or decoding the current block according to the final predictor [Paragraph [0178], The video encoder encodes the block of pixels by using the combined prediction for motion compensation].
However, Takehara does not explicitly disclose wherein the first candidate list includes an average candidate derived from averaging motion information of a plurality of existing candidates in the first candidate list.
Shimada teaches [Paragraph [0107]-[0119], Averaged prediction information generating part 403, generates new candidates from two prediction information candidates in candidate list through averaging process].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement average prediction generation unit of Shimada as above, to generate candidates for a candidate list to fill the candidate list allowing for additional selection choices for motion vector prediction (Shimada, Paragraph [0108]).

Regarding claim 19, claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore claim 19 corresponds to method claim 1 and is rejected for the same reasons of obvious as used above.
Furthermore, Takehara discloses an apparatus of processing video data in a video encoding or decoding system, the apparatus comprising one or more electronic circuits [Paragraphs [0152], hardware including a CPU, frame memory, and hard disk.].

Regarding claim 20, non-transitory computer-readable recording medium claim 20 storing instructions corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Takehara discloses of a non-transitory computer readable medium storing program instruction causing a processing circuit of an apparatus to perform video processing method according to claim 1 [Paragraphs [0152], hardware including a CPU, frame memory, and hard disk, with encoding and decoding realized through firmware/software stored in ROM or flash memory of a computer].

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-18 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487